Citation Nr: 1742051	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-22 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for cerebrovascular accident, including due to a service connection condition.  

2.  Entitlement to service connection for glaucoma, including due to a service connection condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to July 1963, with additional service from October 1976 to October 1977.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2015 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is required before the Board may adjudicate the Veteran's appealed claims.  As addressed below, additional VA opinions are needed. 

With respect to the claim for service connection for a cerebrovascular accident, the Board notes that the June 2015 VA examiner noted a history of cerebrovascular accident in 2014, and opined that it was less likely as not that the Veteran's cerebrovascular accident was caused by her service-connected diabetes mellitus, explaining that her nonservice-connected meningioma was the "more likely etiology" of the cerebrovascular accident.  However, the examiner did not explain the basis for that conclusion.  

The Board notes the Veteran has since been granted service connection for hypertension as secondary to her diabetes.  Moreover, an April 2016 letter by           a private treating physician noted the Veteran's age, hypertension, and diabetes mellitus were risk factors that could have contributed to her cerebrovascular accident.  As this opinion is speculative, a VA medical opinion addressing the claim is necessary.  

Concerning the claim for service connection for glaucoma, the RO denied the claim on the basis that glaucoma predated her service-connected diabetes mellitus, which she had claimed as causing her glaucoma.  However, secondary service-connection based on aggravation has yet to be addressed.  Remand is required for an examination to address this question.  

A June 2002 VA treatment record notes that the Veteran had been going to Northeastern State University for eye care, and that she had been diagnosed with glaucoma in approximately 1993.  Upon remand, Northeastern State University   eye treatment records should be sought.  Relevant ongoing medical records should also be requested.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With the Veteran's authorization and assistance, request all records of eye treatment, including glaucoma treatment, from Northeastern State University, from at least 1993 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Also ask the Veteran to also provide the names and addresses of any other medical care providers who have treated her for glaucoma and her cerebral vascular accident and residuals.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those contained in    the claims file.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Send the claims file to an appropriate examiner to obtain an opinion as to whether the Veteran's cerebral vascular accident was caused or aggravated by the service-connected diabetes and hypertension.  If an examination is deemed necessary to respond to the questions presented, one should be scheduled. Following review of the claims file, the examiner should respond to the following:

(a) Is it at least as likely as not (a 50 percent       or greater probability) that the Veteran's cerebrovascular accident was caused by her service-connected diabetes mellitus and/or hypertension?  Please explain why or why not.    

(b) If not caused by the service-connected diabetes and/or hypertension, is it at least as likely as not that the Veteran's diagnosed cerebrovascular accident was permanently worsened beyond normal progression by her service-connected diabetes mellitus and/or hypertension?  Please explain why or why not.  

(c) If the cerebrovascular accident is found to have been permanently worsened beyond normal progression by the diabetes and/or hypertension, examiner should indicate, to the extent possible, the degree of such worsening attributable to the service-connected disabilities beyond the baseline level of severity of the cerebrovascular accident.  A complete rationale for all opinions must be provided.

4.  Schedule the Veteran for a VA eye examination to obtain an opinion as to whether the Veteran's claimed glaucoma has been aggravated by the service-connected diabetes mellitus and/or hypertension.  All indicated tests should be conducted and the results reported.  Following examination of the Veteran and review of the claims file, the examiner must render opinions as to the following:

(a) Is it at least as likely as not that the Veteran's diagnosed glaucoma has been permanently worsened beyond normal progression by her service-connected      diabetes mellitus and/or hypertension?        Please explain why or why not. 

(b) If the glaucoma is found to have been permanently worsened beyond normal progression by either or both of these service-connected disorders, the examiner should indicate, to the extent possible, the degree         of such worsening attributable to service-connected disabilities beyond the baseline    level of severity of the glaucoma.  A complete rationale for all opinions must be provided.

5.  After completing the above actions and any other actions deemed necessary, the AOJ must readjudicate the issues on appeal.  If the benefits sought remain denied, the AOJ should provide the Veteran and her representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





